TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00063-CV


                                 Haymanot Gelaw, Appellant

                                              v.

                                    Shahi Foods, Appellee


               FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-006022, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              This appeal arises out of a personal-injury lawsuit brought by Haymanot Gelaw.

Gelaw appeals from an order granting summary judgment to Shahi Foods (Shahi) on her

premises-liability claim. We will affirm.


                                FACTUAL BACKGROUND1

              On October 14, 2016, Gelaw was shopping at Shahi Market and Café in Austin

when she allegedly slipped and fell. Earlier that day, Steven Hussein, a store employee, had

noticed a puddle on the floor formed by a frozen box of fish defrosting on one of the shelves.

According to Hussein, he placed a yellow warning sign on the area and mopped up the puddle.


       1 We take this factual description from the pleadings and the undisputed summary-
judgment evidence.
A short time later, Gelaw entered the store with her husband and son. Gelaw followed her son

into an aisle and slipped and fell on her back. When she fell, Gelaw lost consciousness for a

short time. Gelaw later testified that she did not remember seeing any warning signs prior to

the fall.

               Gelaw sued Shahi Foods, the owner of Shahi Market and Café, in Travis County

district court for negligence. In October 2019, Shahi moved for summary judgment on Gelaw’s

premises liability claim and attached evidence, including an affidavit executed by Hussein. The

affidavit included stills from a security camera depicting Gelaw’s fall. A yellow slip-and-fall

warning sign is visible in front of her.

               Gelaw filed a response with attached exhibits, including a transcript of her

deposition. In her response, Gelaw contested the validity of Hussein’s affidavit. Specifically,

she argued that Hussein’s assertion that he possessed “personal knowledge of all facts contained

within this affidavit, and all such facts are true and correct to the best of my knowledge” was

inadequate to establish that such facts were within his personal knowledge. Gelaw further

argued that without the affidavit, there is a genuine issue of material fact regarding whether

Shahi failed to warn her of a dangerous condition on its premises.

               After considering the pleadings and evidence before it, the district court overruled

Gelaw’s objections to Hussein’s affidavit and granted Shahi’s motion for summary judgment.

Gelaw now appeals.


                                    STANDARD OF REVIEW

               This Court reviews a trial court’s summary judgment de novo. Provident Life &

Accident Ins. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003). Summary judgment is proper only


                                                2
when the movant establishes that there is no genuine issue of material fact and the movant is

entitled to judgment as a matter of law. Tex. R. Civ. P. 166a(c); Mann Frankfort Stein & Lipp

Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). A genuine issue of material fact

exists if the evidence “rises to a level that would enable reasonable and fair-minded people to

differ in their conclusions.” First United Pentecostal Church v. Parker, 514 S.W.3d 214, 220

(Tex. 2017) (quoting Merrell Dow Pharm., Inc. v. Havner, 953 S.W.2d 706, 711 (Tex. 1997)).

In deciding whether a fact issue exists, we take evidence favorable to the nonmovant as true and

indulge every reasonable inference, resolving all doubts in the nonmovant’s favor. Ortiz v. State

Farm Lloyds, 589 S.W.3d 127, 131 (Tex. 2019).            A defendant who moves for summary

judgment must disprove at least one essential element of the plaintiff’s cause of action. Melton

v. CU Members Mtg., 586 S.W.3d 26, 30 (Tex. App.—Austin 2019, pet. denied).

               This Court reviews a trial court’s decision to admit or exclude summary judgment

evidence under an abuse of discretion standard. In re J.P.B., 180 S.W.3d 570, 575 (Tex. 2005).

A trial court abuses its discretion when it fails to follow guiding rules and principles. Columbia

Rio Grande Healthcare, L.P. v. Hawley, 284 S.W.3d 851, 856 (Tex. 2009).


                                 PERSONAL KNOWLEDGE

               In her first issue, Gelaw reiterates her objection to Hussein’s affidavit. Summary

judgment affidavits must “be made on personal knowledge, shall set forth facts as would be

admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the

matters stated therein.” Tex. R. Civ. P. 166a(f); Ryland Grp., Inc. v. Hood, 924 S.W.2d 120, 122

(Tex. 1996).    “An affiant’s belief about the facts is legally insufficient.” Kerlin v. Arias,

274 S.W.3d 666, 668 (Tex. 2008). Gelaw argues that Hussein’s swearing that all the facts in the


                                                 3
affidavit “are true and correct to the best of [his] knowledge” is insufficient to demonstrate his

personal knowledge of the alleged facts. However, an affidavit need not specifically state that it

is based on personal knowledge if its contents show the affiant was speaking from personal

knowledge. See Grand Prairie Indep. Sch. Dist. v. Vaughan, 792 S.W.2d 944, 945 (Tex. 1990)

(holding that it was “clear from reading the entire affidavit” that affiant was testifying from

personal knowledge); Pipkin v. Kroger Tex., L.P., 383 S.W.3d 655, 669 (Tex. App.—Houston

[14th Dist.] 2012, pet. denied); Youngblood v. U.S. Silica Co., 130 S.W.3d 461, 468–69 (Tex.

App.—Texarkana 2004, pet. denied). In the affidavit here, Hussein states that he “observ[ed] the

liquid” on the floor, “placed a yellow warning sign in the area” to warn customers, and then

“cleaned the area.” Later, “he observed [Gelaw] laying on [sic] the floor.” The specificity of

these statements show that Hussein spoke from personal knowledge of the relevant facts alleged

in his affidavit. See Valenzuela v. State & Cty. Mut. Fire Ins., 317 S.W.3d 550, 553 (Tex.

App.—Houston [14th Dist.] 2010, no pet.) (explaining that statements in affidavit “need factual

specificity such as place, time, and exact nature of the alleged facts”).      The district court

therefore did not abuse its discretion in admitting the affidavit.


                                     PREMISES LIABILITY

               In her second issue, Gelaw contends the district court erred by granting summary

judgment on her premises-liability claim. To prevail on a premises-liability claim against a

property owner, an invitee2 must prove: (1) the property owner had actual or constructive

knowledge of some condition on the premises; (2) the condition posed an unreasonable risk of

       2 There is no dispute that Gelaw was an invitee. See Corbin v. Safeway Stores, Inc.,
648 S.W.2d 292, 296 (Tex. 1983) (observing that grocery store patron is classified as invitee);
In re HEB Grocery Co., 375 S.W.3d 497, 501 (Tex. App.—Houston [14th Dist.] 2012, orig.
proceeding) (same).
                                                  4
harm to the invitee; (3) the property owner did not exercise reasonable care to reduce or to

eliminate the risk; and (4) the property owner’s failure to use such care proximately caused the

invitee’s injuries. CMH Homes, Inc. v. Daenen, 15 S.W.3d 97, 99 (Tex. 2000). Gelaw argues

that there is a genuine issue of material fact regarding whether Shahi failed to provide adequate

warning of the wet floor. We disagree.

               A property owner has a duty to exercise reasonable care to make the premises safe

for invitees. Austin v. Kroger Tex., L.P., 465 S.W.3d 193, 202 (Tex. 2015). The owner can

discharge this duty by eliminating or mitigating a dangerous condition so that it is no longer

unreasonably dangerous or by providing adequate warning of the danger even if the

unreasonably dangerous condition remains. Id. at 202–03; see TXI Operations, L.P. v. Perry,

278 S.W.3d 763, 765 (Tex. 2009) (observing that TXI Operations could have satisfied its duty by

either repairing pothole or providing adequate warning sign). In this case, Gelaw argues “there

were no signs or indicators warning any of the store customers about the wet floor” and points to

her testimony to that effect. However, Gelaw never testified that the warning sign was not

present. Instead, she testified that she “didn’t pay any attention” and “didn’t see any warning

signs there” because her “attention was on [her] son.” Gelaw lost consciousness after the fall

and does not remember whether the warning sign was there. On the other hand, the stills from

the security footage attached to Hussein’s affidavit show that he placed a yellow warning sign on

the floor. On these facts, we conclude there is no genuine issue of material fact that Shahi

adequately warned her of the danger. See Reyes v. Brookshire Grocery Co., 578 S.W.3d 588,

593-94 (Tex. App.—Tyler 2019, no pet.) (holding, in premises-liability case, that yellow

warning sign negated plaintiff’s claim that the property owner failed to warn invitees). We

therefore affirm the district court’s granting of summary judgment in Shahi’s favor.

                                                5
                                      CONCLUSION

              We overrule Gelaw’s issues and affirm the district court’s grant of

summary judgment.



                                             __________________________________________
                                             Edward Smith, Justice

Before Justices Goodwin, Triana, and Smith

Affirmed

Filed: August 26, 2020




                                               6